Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 22, 2021 has been entered.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires selecting an update image from a plurality of update images produced by the iterative image reconstruction, processing the selected update image to generate a hot spot artifact map, and suppressing hot spots identified by the generated hot spot artifact map in a reconstructed image output by the iterative image reconstruction.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claim 10 recites analogous limitations.  Claims 2-9 ultimately depend from claim 1, and claims 11-17 ultimately depend from claim 10.  
	Claim 18 requires generating a hot spot artifact map from an update image produced by the iterative image reconstruction using an iterative process in which each iteration includes (i) thresholding the pixels of the update image using a threshold selected for the iteration to produce a thresholded image and (ii) performing a three-dimensional connectivity analysis on the thresholded image to identify suspected hot spots and background regions, and suppressing the hot spots identified by the hot spot artifact map in a reconstructed image output by the iterative .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665